DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (JP2010-251117) (hereafter “Hayakawa”), where a machine translation is used as the English equivalent.
Regarding claims 1-6 and 12-15, Hayakawa teaches pressure sensitive adhesive composition comprising styrene based resin (paragraphs [0020]-[0026]). Hayakawa teaches the resin is made using a heat initiated polymerization (paragraph [0088]). Hayakawa teaches that the composition comprises ionic substances (such as halogen atoms) in the amount of 250 ppm or less (paragraphs [0056]-[0058], [0090], and [0091], Table 1). Hayakawa also teaches that the organic solvents is measure to be less than 1000 ppm (paragraphs [0056]-[0058], [0090], and [0091], Table 1). Hayakawa teaches the organic solvents can be methanol and cyclohexane, which have boiling points under 100 °C (paragraph [0090]).  Hayakawa teaches the composition can be in the form of a 
Regarding the applicant's property limitations, the Office points out that although the exact methods are not the same as used by the applicant, the composition would inherently have the claimed limitations in claims 1, 2, and 5.  Furthermore, the applicant’s claims product by process with respect to the X and Y values.  Although the methods are not exactly the same, given the similarity of the methods and the resulting products would meet the applicant’s claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP2010-251117) (hereafter “Hayakawa”), where a machine translation is used as the English equivalent, as applied to claims 1-6 and 12-15 above, and further in view of Maeda (US 2009/0047500) (hereafter “Maeda”).
Regarding claims 7 and 8, Hayakawa does not teach where the initiator is a photo-radical initiator.
Maeda teaches a pressure sensitive adhesive (paragraph [0014]).  Maeda teaches the polymer used in the adhesive can be polymerized using a photoinitiator or a thermal-initiator (paragraph [0071]).  Maeda teaches that a photoinitiator is preferred because the polymerization time can be shortened (paragraph [0071]).  Also, Maeda taches the photoinitiator can be photo-radical initiators (paragraphs [0074]-[0076]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Hayakawa, so the polymer initiator used was a photo radical initiator and not a thermal initiator.  The motivation would have been to shorten the polymerization time.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP2010-251117) (hereafter “Hayakawa”), where a machine translation is used as the English equivalent, as applied to claims 1-6 and 12-15 above, and further in view of Musacchi et al. (WO 2012/052429) (hereafter “Musacchi”).
Regarding claims 9 and 10, Hayakawa teaches the composition can comprise additives, such as tackifiers (paragraph [0042]).
Hayakawa is silent on the type of tackifier that can be used.
Musacchi teaches tackifiers for pressure sensitive adhesive compositions (page 2 second paragraph and page 3).  Musacchi teaches the tackifier serves to modify the rheological properties of the adhesive (page 2 second paragraph).  Musacchi teaches a variety of tackifiers including hydrogenated hydrocarbon resins and the tackifiers taught have a KOH of 1 mg/g or less and the amount of the tackifier can be between 5 to 100 parts by weight with respect to 100 parts by weight of the pressure sensitive adhesive resin (pages 2-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the composition of Hayakawa so the composition comprises a tackifier taught by Musacchi.  The motivation would have been to adjust the rheological properties of the adhesive. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP2010-251117) (hereafter “Hayakawa”), where a machine translation is used as the English equivalent, as applied to claims 1-6 and 12-15 above, and further in view of Malik et al. (US 2006/0100299) (hereafter “Malik”).
Regarding claim 11, Hayakawa teaches the composition can comprise additives (paragraph [0042]).
Hayakawa does not teach where the composition comprises a coupling agent.
Malik teaches coupling agents for use with pressures sensitive adhesives (paragraph [0039]).  Malik teaches the coupling agents can be silane coupling agents and the adding the coupling agents improve the adhesion of the composition to glass and metal substrates (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the composition of Hayakawa so the composition comprises a silane coupling agent taught by Malik.  The motivation would have been to improve the adhesion of the composition to metal and glass substrates.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,435,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,435,596 is a species of the claimed invention; therefore, the claims of U.S. Patent No. 10,435,596 anticipate the applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.